DETAILED ACTION
1. 	Claims 63, 87-97, 100-101 are pending in the current application.
2.	This application is a 371 of PCT/JP2017/033459 09/15/2017 and claims priority to JAPAN 2016-203925 09/16/2016. 
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Claim Rejections Withdrawn
4.	The rejection of claims 63, 70-85, 87-99 on the ground of nonstatutory double patenting as being unpatentable over claims 1-79, 82-83  of U.S. Patent No. 10,442,802 in view of Fitzcharles;  Filliol; Salemi; Lutz; and Vergura is withdrawn in view of the timely filed approved terminal disclaimer. 
	The rejection of claims 63, 70-85, 87-99 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,995,092 in view of Fitzcharles; Filliol; Salemi; Lutz; and Vergura is withdrawn based upon the amendments.
	The rejection of claims 63, 70-85, 87-99 under 35 U.S.C. 103 as being unpatentable over Nagase in view of Fitzcharles,  Filliol, Salemi, Lutz, and Vergura is withdrawn. The claims have been amended to six compounds.  Applicants’ representative’s arguments submitted September 6, 2022 have been fully considered and are persuasive (Remarks page 13 ¶1 to page 14 ¶2).  According to the arguments, the compounds of the instant claims have unexpected results over the Nagasse compounds.  Applicants’ representative points out that Example 43 on pages 151-152 of the specification shows that the closest compound of the prior art Comparative compound 1 (Example 93, compound 104 of Nagasse) “exhibited potent inhibitory effects against hHERG”, while the claimed compounds did not.  It is well known in the art that one of the most frequent adverse side effects, leading to the clinical failure of drugs, are cardiac arrhythmias primarily related to off target inhibition of the human ether-à-go-go-related gene (hERG) cardiac potassium channel. In addition, the Example 47 on pages 155-156, which also compare the closest prior art compound, shows improved metabolic stability of the claimed compounds.  Taken together these data along with the narrowed claim scope overcome the prima facie case of obviousness based upon unexpected results.
Conclusion
5.	 Claims 63, 87-97, 100-101 are allowed.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625